Appellant renews his complaint that the charge of the court shifts the burden from the State to him. We quote that part of the charge so attacked:
"If you find that the defendant did not transport intoxicating liquor about the time charged in the indictment, or if you have a reasonable doubt as to whether or not he did transport intoxicating liquor, you will give him the benefit of such doubt and acquit him."
The quotation itself answers the complaint. Appellant cites several cases in his brief in support of the motion, but we have examined each of them and find nothing in them to support the contention.
The evidence shows beyond question the transportation of intoxicating liquor by appellant and another for a number of miles. At some point on their journey appellant took possession of the liquor alone and carried it for several hundred yards down the road and then got in a buggy and went down said road several hundred yards further toward his home and was intercepted by officers who found him with the liquor. It was not claimed that such transportation was for one of the excepted purposes. There is nothing in the record to suggest an innocent intent. The court's refusal to charge on intent, either in the main charge or in a special refused charge, was correct. Neither was there any question as to the fact of transportation raised in the testimony, and there could, therefore, be no need for a definition of the term "transportation" either originally or in answer to a question propounded by the jury.
The facts make out such a clear case of the illegal transportation of the liquor that further discussion of the sufficiency of the testimony seems needless.
The motion for rehearing will be overruled.
Overruled. *Page 259